Citation Nr: 1703923	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  06-03 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of prostate cancer, to include as due to ionizing radiation exposure in service.

2.  Entitlement to service connection for hypertension, to include as secondary to residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Army from July 1962 to December 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for prostate cancer and hypertension.

This matter was previously remanded by the Board for additional development in July 2009 and July 2014.  Notably, in the July 2009 decision, the Board denied service connection for hypertension on a direct basis.  Therefore, only the secondary service connection claim for hypertension remains on appeal.


FINDINGS OF FACT

1.  Prostate cancer residuals are not etiologically related to service.

2.  Hypertension is not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.309, 3.311 (2016).

2.  The criteria for service connection for hypertension secondary to residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).

With respect to his claim for prostate cancer residuals, private treatment records show the Veteran was diagnosed with prostate cancer in April 2001, and subsequently underwent a radical prostate removal with residual impotency.  Therefore, element (1) of service connection has been met.

He has not alleged that this condition or any associated symptoms manifested during service, and the Veteran's service treatment records do not support such a finding.  Rather, the Veteran contends that his prostate cancer condition was the result of exposure to ionizing radiation during service.  Specifically, he reports that his duties in service included performing maintenance on the guidance system for nuclear warheads on Hercules missiles.  See December 2005 VA Form 9.

The details of the Veteran's service were forwarded to the U.S. Army Institute of Public Health, which responded with a January 2013 Memorandum indicating that the Veteran exposure to ionizing radiation was not greater than 0.5 rem per year.  Viewed in the context of his 2-year military assignment, his estimated total occupational radiation dose was 1.00 rem.

An additional memorandum was generated in September 2016 by the Director for the Post 9/11 Era Environmental Health Program.  The Director consulted with Dr. S.R., a U.S. Air Force expert on nuclear weapons, who stated that Hercules warheads have published exposure rates of 0.0 rem/hour for surface and close (1-3 feet) contact.  This meant the Veteran's true intrinsic dose rate is likely to be less than 0.1 millirad per hour.  Using this information, an absolute maximum dose of 0.8 rem for three years was estimated, assuming immediate contact for 1 hour a day, 7 days a week, for 3 years.  The Director's findings, and those of the U.S. Army Institute of Public Health, confirm that the Veteran was exposed to some ionizing radiation in service, and therefore element (2) of service connection, an in-service event, has also been satisfied.

The remaining question is whether the Veteran's current condition is the result of this radiation exposure in service.  However, the overall weight of the evidence is against such a finding.  

Certain conditions are presumed to be service-connected when they manifest in "radiation-exposed veterans."  38 C.F.R. § 3.309 (d)(1), (2).  However, the term "radiation-exposed veterans" applies only to veterans who participated in specific radiation-risk activities, including onsite participation in a test involving atmospheric detonation of a nuclear device; certain service in or near Hiroshima or Nagasaki, Japan; service on the grounds of a gaseous diffusion plant in Paducah, Kentucky; service in the area identified as K25 at Oak Ridge, Tennessee; service on Amchitka Island, Alaska; and service that would qualify for inclusion as a member of the Special Exposure Cohort if performed as an employee of the Department of Energy.  38 C.F.R. § 3.309 (d)(3).  The Veteran has not alleged, and his records do not reflect, that his service included any of the above circumstances.  Therefore, he is not a "radiation-exposed veteran" within the meaning of the regulations, and the associated presumptions are not applicable.  Moreover, prostate cancer is not among the conditions listed as presumed to be related to ionizing radiation exposure.

Nevertheless, if the Veteran does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3), he may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if he suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, any cancer, including prostate cancer, is considered a radiogenic disease.  If a veteran was exposed to ionizing radiation and subsequently develops prostate cancer 5 or more years after exposure, the claim is to be referred to the Under Secretary for Benefits.  38 C.F.R. § 3.311(b), (c).

In this case, on behalf of the Under Secretary, the Director of the Post 9/11 Era Environmental Health Program provided the requested opinion in September 2016.  In forming this opinion, he used the 1.00 rem total occupational radiation dose cited by the U.S. Army Institute of Public Health, as that dosage estimate was more favorable to the Veteran than the finding from Dr. S.R.  The Director also cited to a position statement from the Health Physics Society, which stated that, in cases of exposure below 5 to 10 rem (above that received from natural sources), risks of health effects are either too small to be observed or are nonexistent.  Since the Veteran's radiation dose did not exceed these values, the Director concluded that it was unlikely that the Veteran's prostate cancer could be attributed to ionizing radiation exposure from military service.

There is no competent medical opinion to refute this finding or to otherwise link the Veteran's prostate cancer to his period of service.  The Board has considered the Veteran's own statements made in support of his claim.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of prostate cancer falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

For these reasons, service connection for residuals of prostate cancer is not warranted.

The Veteran has also claimed service connection for hypertension secondary to prostate cancer residuals.  Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  In this case, because service connection for prostate cancer residuals has not been established, service connection for hypertension secondary to prostate cancer residuals is not appropriate.

The Board is grateful for the Veteran's honorable military service, and has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt.  Unfortunately, there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claims.

II.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the relevant notice and information in letters dated January 2004 and February 2009.  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  VA also developed the Veteran's claim in accordance with the provisions of 38 C.F.R. § 3.311, including obtaining a review from the Under Secretary for Benefits based on the details of the Veteran's service, age, and prostate cancer condition.  VA's duty to assist with respect to obtaining relevant records and an opinion has been met.

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for residuals of prostate cancer is denied.

Service connection for hypertension secondary to residuals of prostate cancer is denied.


____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


